July 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          PAULA COLLINS, Appellant

NO. 14-13-00533-CV                          V.

                    CITY OF HOUSTON, TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, City of
Houston, Texas, signed May 22, 2013, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for
proceedings consistent with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, City of Houston, Texas.

      We further order this decision certified below for observance.